The Director of the Office of Lawyers Professional Responsibility has filed a petition for disciplinary action alleging that respondent Becky Toevs Rooney has committed professional misconduct warranting public discipline-namely, delegating her bookkeeping duties to Edward Rooney, an attorney who is permanently prohibited from maintaining a trust account, and subsequently failing to supervise Mr. Rooney's duties in conjunction with respondent's books and records duties, in violation of Minn. R. Prof. Conduct 5.1(b) ; and failing to safeguard client funds by failing to transfer credit card payments into her trust account and negligently misappropriating client funds, resulting in trust account shortages, in violation of Minn. R. Prof. Conduct 1.15(a) and 1.15(h).
Respondent and the Director have entered into a stipulation for discipline. In it, respondent waives her procedural rights under Rule 14, Rules on Lawyers Professional Responsibility (RLPR), and unconditionally admits the allegations of the petition. The parties jointly recommend that the appropriate discipline is a public reprimand followed by 2 years of probation.
This court has independently reviewed the file and approves the jointly recommended disposition.
Based upon all the files, records, and proceedings herein,
IT IS HEREBY ORDERED THAT:
1. Respondent Becky Toevs Rooney is publicly reprimanded.
2. Respondent shall pay $900 in costs pursuant to Rule 24, RLPR.
3. Respondent is placed on probation for 2 years, subject to the following terms and conditions:
a. Respondent shall cooperate fully with the Director's Office in its efforts to monitor compliance with this probation. Respondent shall promptly respond to the Director's correspondence by its due date. Respondent shall provide to the Director a current mailing address and shall immediately notify the Director of any change of address. Respondent shall cooperate with the Director's investigation of any allegations of unprofessional *822conduct that may come to the Director's attention. Upon the Director's request, respondent shall provide authorization for release of information and documentation to verify compliance with the terms of this probation.
b. Respondent shall abide by the Minnesota Rules of Professional Conduct.
c. Respondent shall maintain trust account books and records in compliance with Minn. R. Prof. Conduct 1.15 and Appendix 1. The trust account books and records shall include the following: client subsidiary ledgers; checkbook registers; monthly trial balance reports; monthly reconciliation reports; bank statements; canceled checks; duplicate deposit slips, bank reports of interest, service charges, and interest payments to the Minnesota IOLTA Program; and bank wire, electronic or telephone transfer confirmations. Such books and records shall be made available to the Director within 30 days from the filing of this order and thereafter shall be made available to the Director at such intervals as the Director deems necessary to determine compliance.
d. Respondent shall no longer employ the bookkeeping services of Edward Rooney in connection with respondent's law practice. Respondent shall inform the Director, within 30 days of hiring, of the name of the current bookkeeper. Respondent shall keep the Director apprised of any staffing changes with respect to bookkeeping duties within 30 days of any such change.
BY THE COURT:
/s/ ______________________________
David L. Lillehaug
Associate Justice